Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 19, 35, 36, and 21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Dugas (US 2016/0369581/ WO 2016/205469 A1) (“Dugas herein- provided by Applicant)

Claim 1
Dugas discloses a method of monitoring for influx and/or loss events in a wellbore,
comprising the steps of:
	receiving a measurement relating to fluid entering or leaving the wellbore (126), wherein the measurement is selected from the group consisting of flow out rate and active volume; (S1, S2, S3…) [0015-0017; 0020]
	comparing the measurement with an expected value for the measurement to provide a deviated measurement value (140); [0016; 0019-0021]
	receiving a pump (160)  pressure value of a pump associated with the wellbore; [0017]
	comparing the pump pressure value with an expected pump pressure value to provide a deviated pump pressure value; [0019] and
	at least one of establishing whether an influx event may have occurred (150) and
establishing whether a loss event may have occurred based on at least the deviated measurement value and deviated pump pressure value. [0016; 0019; 0029-0030]

Claim 19
Dugas discloses the method as claimed in claim 1, further comprising at
least one of the steps of:
 	wherein prior to the step of comparing the measurement with an expected value for the measurement to provide a deviated measurement value, the method comprises determining the expected value for the measurement; and
 	wherein prior to the step of comparing the measured pump pressure value with an expected pump pressure value to provide a deviated pump pressure value; the method comprises determining the expected pump pressure value. [0019; 0032]	

Claim 21
Dugas discloses the method as claimed in claim 1, wherein if it is
established that one of an influx event and a loss event may have occurred, the method further comprises at least one of:
 	raising an alarm by one of a visual and an aural indicator (150); and
writing in a database that it is established that one of an influx event and a
loss event may have occurred. [0002; 0006; 0013; 0019-0020]

Claim 35
Dugas discloses a system d to monitor for influx and/or loss events in a
wellbore, comprising:
 	a sensor for obtaining a measurement relating to fluid entering or leaving the wellbore, wherein the measurement is selected from the group consisting of flow out rate and active volume; a sensor for obtaining a measurement of pump pressure (S1, S2, S3…) [0015-0017; 0020]and
 	a processor configured to [0016] :
 	compare the measurement with an expected value for the measurement to provide a deviated measurement value; (140); [0016; 0019-0021]
 	compare the measured pump pressure value with an expected pump pressure
value to provide a deviated pump pressure value; [0019] and
 	at least one of establish whether an influx event may have occurred and
establish whether a loss event may have occurred based on at least the deviated
measurement value and deviated pump pressure value. [0016; 0019; 0029-0030]

Claim 36
Dugas discloses the system as claimed in claim 35, further comprising at
least one of:
 	a visual or aural indicator arranged to raise an alarm if it is established that an influx event or a loss event may have occurred; and
 	wherein the processor is configured to write in a database that it is established that an influx event or a loss event may have occurred. [0002; 0006; 0013; 0016; 0019-0020]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20,  40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Dugas, as applied to claims 1 and 19 above, and further in view of Marx et al. (US 2014/0116775 A1) (“Marx” herein).

Claim 20
Dugas discloses the method as claimed in claim 19.  Dugas however does not explicitly disclose, wherein at least one of:
 	the step of determining the expected value for the measurement is based on fitting model parameters to historical measurement data, so that the expected values track historical measurement data; and
 	the step of determining the expected pump pressure value is based on fitting model parameters to historical pump pressure data, so that the expected values track historical pump pressure data. 
	Marx teaches the above limitation (See paragraph 0100→ Marx teaches this limitation in that analogous wells 1 to n 302.1 to 302.n are selected by a user and the data related to the historical drilling parameters and operations 303.1 to 303.n from one or more past drilling jobs for each well are input or imported. As described further below, the trend fusion engine 308 may then generate expected analogous values for lithology 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Dugas, with the above limitation, as taught by Marx, in order to improve drilling operations using real-time and historical drilling data.


Claim 40
Dugas discloses the method as claimed in claim 19.  Dugas however does not explicitly disclose, wherein determining the expected value for the measurement utilizes at least one of measured flow in rate data, bit depth data, and historical measurement data. (Same as Claim 20)

Claim 41
Dugas discloses the method as claimed in claim 19.  Dugas however does not explicitly disclose, wherein determining the expected pump pressure value utilizes at least one of measured flow in rate data, bit depth data, and historical pump pressure data. (Same as Claim 20)

Allowable Subject Matter
Claims 2-18 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed on 07/22/2021, with respect to objection of claims 1-21, 35 and 36 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant’s arguments, filed on 07/22/2021 with respect to rejection of claims 1-20 and 35-36 under 35 USC 112 (b) /second have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments, filed on 07/22/2021 with respect to rejection of claims7-12 under 35 USC 112 (d) /fourth have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments with respect to claims 1-13, 19-21 and 35-37 are rejected under 35 U.S.C. 102(1) (1) as being anticipated by Pobedinski et al. (US 2016/0097270 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/09/2021